—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered April 28, 1998 convicting him of criminal possession of a weapon in the third degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*362We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.